     Case 1:18-cv-00852-DAD-BAM Document 62 Filed 03/05/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE CHRISTOPHER SMITH,                       No. 1:18-cv-00852-NONE-BAM (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
14    WEISS, et al.,                                    DISMISSAL OF ACTION WITH PREJUDICE
                                                        FOR BAD FAITH CONDUCT
15                       Defendants.
                                                        (Doc. No. 58)
16

17          Plaintiff Lawrence Christopher Smith is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On December 11, 2020, the assigned magistrate judge issued findings and

20   recommendations recommending that plaintiff’s motion for a protective order and motion for

21   relief from judgment be denied, defendants’ motion to dismiss/for terminating sanctions be

22   granted, and that this case be dismissed with prejudice. (Doc. No. 58.) The magistrate judge

23   found that terminating sanctions were appropriate due to plaintiff’s bad faith conduct in refusing

24   to comply with his discovery obligations and needlessly multiplying court proceedings by filing

25   repetitious and voluminous filings. (Id.) Following the granting of an extension of time, plaintiff

26   filed objections to the findings and recommendations on February 12, 2021. (Doc. No. 61.)

27          The court has reviewed plaintiff’s objections and a purported counterclaim for contempt,

28   which are 39 pages long and include more than 100 pages of exhibits. Plaintiff’s objections
                                                       1
     Case 1:18-cv-00852-DAD-BAM Document 62 Filed 03/05/21 Page 2 of 3


 1   largely relate to the underlying merits of this action, arguing that plaintiff is entitled to summary

 2   judgment in his favor and therefore defendants’ requests to take his deposition are harassing and

 3   unnecessary. Plaintiff further argues that even if the court finds that summary judgment is not

 4   appropriate, he should be permitted to amend his complaint to join claims from numerous other

 5   pending cases he has before this court. This is the precise conduct for which the magistrate judge

 6   has recommended terminating sanctions, and the court finds plaintiff’s objections to be baseless.

 7             As to plaintiff’s purported contempt claim against defendants, the court is also

 8   unpersuaded. To the extent plaintiff argues that a finding of contempt is appropriate based on the

 9   actions of defendants or defense counsel in other cases, or other purported violations of plaintiff’s

10   civil rights by individuals who are not defendants in this action, those arguments will be

11   disregarded as unrelated to the instant case. As to plaintiff’s argument that defendants should be

12   found in contempt of court orders due to their failure to provide plaintiff with his necessary legal

13   materials in preparation for the July 12, 2019 settlement conference, the court finds that this

14   failure was merely an oversight, rather than evidence of bad faith conduct by defendants or other

15   prison officials. The court finds no support for a finding of contempt against defendants in this

16   action.

17             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

18   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

19   objections, the court finds the findings and recommendations to be supported by the record and

20   by proper analysis.
21             Accordingly,

22             1. The findings and recommendations issued on December 11, 2020, (Doc. No. 58), are

23                adopted in full;

24             2. Plaintiff’s motion for a protective order, (Doc. No. 49), and motion for relief from

25                judgment, (Doc. No. 48), are denied;

26             3. Defendants’ motion to dismiss/for terminating sanctions, (Doc. No. 50), is granted;
27   /////

28   /////
                                                         2
     Case 1:18-cv-00852-DAD-BAM Document 62 Filed 03/05/21 Page 3 of 3


 1         4. This action is dismissed, with prejudice, due to plaintiff’s bad faith conduct; and

 2         5. The Clerk of the Court is directed to close this case and terminate all other pending

 3               motions and deadlines.

 4   IT IS SO ORDERED.
 5
        Dated:     March 5, 2021
 6                                                    UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
